Citation Nr: 0110750	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-11 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from September 1965 to August 1968, and service with 
the Army Reserves thereafter until 1985.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the file does not reflect receipt of written 
confirmation of the appellant's desire to withdraw the 
additional derivative issue of entitlement to dependents' 
Educational Assistance under 38 U.S.C., Chapter 35, as 
promised in telephonic communication to the regional office 
(RO) in October 2000, in view of the fact that this issue was 
not addressed in her notice of disagreement or substantive 
appeal, the Board finds that it has not been adequately 
developed on appeal.  Therefore, it is not a subject for 
current appellate review.  With respect to the remaining 
claims on appeal, the Board finds that it is constrained to 
remand these issues for further development, as expressed 
more fully below. 


REMAND

First, the Board observes that while the original request for 
service medical records made by the RO in or about July 1994, 
included a request for any Army Reserve medical records, the 
Army Reserve records in the claims file do not include any 
Army Reserve medical records.  In this regard, the Board 
further notes that the records that are available reflect 
continuous Army Reserve duty from service separation in 1968 
until 1985, thus implying the likely existence of at least 
some medical evaluation records.  In addition, there is no 
indication in the record that the Army Reserve duty records 
that were provided in 1994 were all of the records available, 
that more than one effort was made to obtain these records, 
or why any additional efforts to obtain such records would be 
futile.  Unfortunately, while the Board can certainly 
understand why the RO would assume that all of the available 
medical records relating to both active and Army Reserve duty 
service had been provided by the National Personnel Records 
Center (NPRC) in 1994, the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)(hereafter VCAA), specifically requires that whenever 
the Secretary makes an effort to obtain records from a 
Federal department or agency, the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile 
(38 U.S.C.A. § 5103A(b)(3)).  

Thus, as the claims file does not reflect whether it is 
reasonably certain that any Army Reserve duty medical records 
for the period of 1968 to 1985 do not exist or that further 
efforts to obtain those records would be futile, the Board 
finds that it is constrained by this new legislation to 
remand this matter so that the NPRC can provide such 
information.  Moreover, as the RO's decision to deny was 
predicated on a finding that the appellant had not submitted 
well-grounded claims, remand would also permit the RO to 
review their decision in light of the VCAA.  

The recently enacted VCAA contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions (and where they will be codified 
in title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the Department of Veterans 
Affairs (VA) has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should once again contact the 
NPRC and request that it provide all of 
the veteran's service medical records for 
the period of 1965 to 1985, including any 
Army Reserve duty medical records.  With 
respect to any Federal Government 
records, the VCAA requires that the RO 
must discharge the obligations set forth 
in (7) above.  The RO should therefore 
advise the NPRC that efforts to obtain 
Army Reserve duty medical records shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  Any evidence obtained should be 
associated with the claims folder.

If it is indicated that any of these 
records are no longer available, the RO 
should request a documented response from 
the NPRC that a search for the records 
had negative results.  The RO should also 
then ascertain whether the records have 
been transferred or retired to another 
location.  If they have been retired to 
another federal records center, the 
location of the center must be 
determined.  The RO should then request 
copies of the veteran's records where 
they are located that has not already 
been contacted.

3.  The RO should then determine whether 
there is any additional notice and/or 
development action required in this 
matter under the VCAA, and if so, 
accomplish that additional notice and/or 
development action.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the appellant's claim 
for service connection for cause of death 
and DIC pursuant to 38 U.S.C.A. § 1318 
(West 1991).

5.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case, and given the applicable time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



